Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Guosheng Wang on February 9th 2021.

The application has been amended as follows: 

Claim 16, line 1, after “polymer” delete therefore “, e.g., the polyethylene oxide-polypropylene oxide block copolymer,”;
Claim 20, line 1, after “polymer” delete therefore “, e.g., the polyethylene oxide-polypropylene oxide block copolymer,”;
Claim 21, line 2, after “soap” delete therefore “, for example, an alkali metal or alkylammonium salt of a c8-c22 carboxylic acid”;
Delete claims 22-26, 28, 32, 37, 41-42.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed limitations of including particulate taurine components in conjunction with the product .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761